Citation Nr: 0819312	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  94-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran previously testified at a Travel Board hearing in 
May 1999.  The Veterans Law Judge that held the hearing has 
left the Board.  The Board wrote to the veteran and he was 
notified of this fact in October 2007.  He was given an 
opportunity to request another hearing in his case.  See 
38 C.F.R. § 20.707 (2007).  The veteran failed to respond to 
the letter.  Accordingly, the veteran is deemed to not desire 
a new hearing.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's current appeal stems from a claim submitted by 
him in March 1991.  He sought to reopen a claim for 
entitlement to service connection for PTSD.  His claim was 
denied by the RO and he appealed to the Board.  The Board 
reopened and remanded the veteran's claim for additional 
development in February 1996.  

The RO returned the case to the Board and the veteran's claim 
was denied in February 2000.  The veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  A Joint Motion to vacate and remand the case was 
granted by the Court in March 2001.  

The Board again denied the veteran's claim in August 2001.  
The veteran appealed this decision.  A second Joint Motion 
was granted by the Court in May 2002 and the case was 
returned to the Board.  The Board remanded the case for 
additional development in September 2003.  

The veteran's case was returned to the Board in June 2006.  
At that time, it was noted that a substantial portion of the 
veteran's claims folder was missing, mostly any items dated 
after 1993 and before 2004.  Prior to 2001 the veteran had 
been shown to have one volume of his claims folder.  However, 
as of 2001 he was shown to have two volumes.  When the case 
was returned to the Board in 2006 there were two volumes but 
it was obvious from the contents that there was a substantial 
portion of the documents and records missing.  

The Board remanded the case to the RO for an effort to locate 
the missing volume in November 2006.  The RO made an attempt 
to locate the missing volume/materials but was unsuccessful 
and the case was returned to the Board.  The RO did include a 
temporary folder but it contained only recent materials.  The 
Board made an informal attempt to locate the missing volume, 
to include contacting the RO, for several months in 2007.  
However, those efforts were also unsuccessful.  

The Board was able to obtain copies of the designated Record 
on Appeal (ROA) from the Court.  This represented the 
appellate record as agreed upon by the veteran's attorney at 
the time and VA's appellate attorney for the two appeals to 
the Court.  The ROAs consisted of medical evidence, 
statements, efforts to corroborate stressors, responses to 
queries from military sources, hearing transcripts, Board 
decisions, and copies of Court-related documents.  

The veteran's case will have to be decided, based on the 
rebuilt claims folder, and any additional evidence developed 
as a result of this remand.  The veteran must be advised of 
the status of his claim and given the opportunity to either 
review the claims folder or request a copy.  

A prior Board decision of February 2000 was vacated and 
remanded as a result of the enactment of the Veterans Claims 
Assistance Act (VCAA) in November 2000.  The veteran's case 
was never remanded to the RO for the opportunity to provide 
the required notice.  Rather a new Board decision was issued 
in August 2001.  This decision was also vacated and remanded 
by the Court's granting of a Joint Motion in May 2002.  The 
veteran's case was remanded in August 2003 for compliance 
with the Joint Motion.  However, the requirement to provide 
VCAA notice was not addressed in the remand.  

The veteran must be provided with the notice required for him 
to substantiate a claim for entitlement to service connection 
for PTSD.  Although he has been represented by an attorney 
for much of the time of his pending appeal, he has been 
unrepresented since August 2002.  It was at that time the 
veteran was notified that his attorney could no longer 
represent him.  The veteran has not secured new 
representation.  Thus, the veteran must be furnish the 
required VCAA notice.  

The veteran is alleging that he sustained a gunshot wound of 
the left thigh in combat in service.  His service treatment 
records (STRs) and separation physical examination 
unequivocally do not support any type of wound during 
service.  The veteran alleged that the notation of "GS" on 
a May 1967 treatment entry referred to treatment for a 
gunshot wound.  This notation has since been clarified to 
have no relationship to a gunshot wound.  

The veteran has also maintained that he was hospitalized for 
treatment of his gunshot wound for 2 to 3 months and he was 
discharged from service almost immediately upon his release 
from the hospital in July 1967.  The RO should request the 
Morning Reports for the veteran's Vietnam unit from May 1, 
1967, to July 1, 1967.

The earliest medical evidence of record is a single VA record 
from June 1979.  The condition treated at that time did not 
require any discussion of a past medical history.  The next 
in time records are from 1986 where the veteran tells 
treating medical personnel that he was wounded in the thigh 
in service and there appears to be some physical evidence of 
a wound.  The veteran submitted his initial claim for VA 
disability compensation benefits in November 1984.  He was 
alleging his gunshot wound at that time.  

The veteran has provided information that he received 
treatment at the Lake City, Florida, VA medical center (VAMC) 
from 1976 to at least 1983.  Although he listed treatment for 
conditions unrelated to the issue on appeal or for a gunshot 
wound, those records should be obtained and associated with 
the claims folder as they may, or may not, show evidence of a 
gunshot wound from an earlier time.  

The veteran has submitted multiple statements and testified 
to his being in receipt of disability payments for PTSD from 
the Social Security Administration (SSA).  The veteran's 
previous representative submitted selected items of evidence 
that appear related to the veteran's SSA claim.  However, an 
actual disability decision, and the medical evidence relied 
on have not been requested, or provided.  Those items should 
be requested and associated with the claims folder if 
available.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
folder and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2007).

2.  The veteran should be informed 
that his case will be reviewed on 
the basis of a rebuilt claims 
folder.  He should be offered the 
opportunity to review the claims 
folder or request a copy.  He should 
also be given an opportunity to 
submit any additional evidence he 
has in his possession that is not 
currently of record.

3.  The RO should obtain the 
earliest dated treatment records 
from the Lake City VAMC.  

4.  The SSA should be contacted to 
obtain a copy of any decision for 
benefits, the results of any medical 
examinations, and any other medical 
records used in the evaluation of 
the veteran's claim.  

5.  The RO should request morning 
reports for the veteran's Vietnam 
unit from May 1, 1967, to July 1, 
1967.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
must be issued whether additional 
evidence is obtained or not in light 
of the initial provision of the VCAA 
notice.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


